— Judgments, Supreme Court, Bronx County, rendered July 26, 1974, convicting defendants, after a jury trial, of grand larceny in the second degree and official misconduct, unanimously affirmed. The convictions of defendants, all former members of the New York Police Department, stem from crimes committed in connection with the arrest of an alleged narcotics violator. The prime witness against these defendants was another police officer. On direct examination of this officer, background material was elicited which established that he had engaged in an extensive amount of corrupt activities. However, since such background evidence was limited and did not link these defendants to the witness’ corrupt activities with other police officers, we find such testimony, under the circumstances of this case, harmless error. (Cf. People v Standard, 32 NY2d 143.) While some of the prosecutor’s remarks on summation were better left unsaid, we cannot conclude, on the instant record, that they were so prejudicial as to constitute a deprivation of defendants’ right to a fair trial. In such connection, we also note that timely objection was not made to most of the improprieties now complained of. The other errors asserted by *518defendants have been examined and found devoid of merit. Concur — Kupferman, J. P., Murphy, Lupiano, Tilzer and Capozzoli, JJ.